DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/04/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/04/2022 have been fully considered but they are not persuasive. The examiner respectfully submits that the combination of references, as outlined below, teaches all the limitations of the claims. 
Claim Objections
Claim 18 is objected to because of the following informalities:  The claim recites that “the second and / or fourth layer have a layer thickness in the range in the range from 10 pm to 1000 µm”. The claim should be corrected because the phrase “in the range” is repeated twice in a row.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, the recitation of “the voltage” lack antecedent basis. Further clarification is respectfully requested.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 18 repeats the same subject matter which claim 16 has previously recited. Both claims 16 and claim 18 recite the limitation of “the second or fourth layer has a layer thickness in the range from 10 to 1000 µm” (claim 16) or “the second and/or fourth layer have a layer thickness in the range in the range from 10 µm to 1000 µm” (claim 18).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Pat. No. 10,587,207) (hereafter Jung) in view of Arizumi et al. (Pub. No. US 2018/0013057) (hereafter Arizumi) and in further view of Kokubo et al. (U.S. Pat. No. 9,685,254) (hereafter Kokubo).
Regarding claim 16, Jung teaches a tire (Note: the preamble merely states “a tire” without describing the relationship between the tire and the particular details of the apparatus. Therefore, it would appear that any apparatus comprising the particular components may be applicable to “a tire” as stated in the preamble) comprising an apparatus, the apparatus comprising: a first layer, a second layer, an optional third layer (i.e., language that suggests or makes a feature optional, but does not require that feature, does not limit the scope of a claim under the broadest reasonable interpretation) (see MPEP 2143.03), a fourth layer and a fifth layer, wherein:
a) the first layer comprises a first electrode material (i.e., second electrode 122) (see Fig. 1); 
b) the second layer comprises a first intermediate material (i.e., second electrification layer 132) (see Fig. 1); 
d) the fourth layer comprises a second intermediate material (i.e., first electrification layer 131) (see Fig. 1); and, 
e) the fifth layer comprises a second electrode material (i.e., first electrode 121) (see Fig. 1); 
the first intermediate material of the second layer and the second intermediate material of the fourth layer are different (i.e., the second electrification layer 132 may include a metallic material having a higher electrical conductivity compared to the first electrification layer 131, the second electrification layer 132 may include a variety of metallic materials configured to be electrified with charges of an opposite polarity compared to the first electrification layer 131 due to contact with the first electrification layer 131) (see Column 4, line 24, to Column 5, line 65), 
the layers and are arranged in order one on the other of the first layer, the second layer, the optional third layer (i.e., language that suggests or makes a feature optional, but does not require that feature, does not limit the scope of a claim under the broadest reasonable interpretation) (see MPEP 2143.03), the fourth layer and the fifth layer (see Fig. 1), and 
wherein at least one of the second and the fourth layer further comprises at least one filler (i.e., the first electrification layer 131 may include a dielectric material configured to be electrified with charges of a desired polarity due to contact with the second electrification layer 131, and having  a lower electrical conductivity compared to the second electrification layer 132; the second electrification layer 132 may include a metallic material having a higher electrical conductivity compared to the first electrification layer 131) (see Column 4, line 24, to Column 5, line 65); 
the fourth layer is above the fifth layer, the second layer is above the fourth layer and the first layer is above the second layer (see Fig. 1); 
the second intermediate material is polydimethylsiloxane (i.e., the first electrification layer 131 may include polydimethylsiloxane (PDMS) (see Column 4, line 24, to Column 5, line 65); but does not explicitly teach that
the second or the fourth layer has a layer thickness in the range from 10 to 1000 µm; and that
the first intermediate material is a terpolymer of epichlorohydrin, ethylene oxide and allyl-glycidyl ether.
Regarding the layer thickness, Jung as disclosed above does not directly or explicitly teach a layer thickness. However, Arizumi teaches that the second or the fourth layer has a layer thickness in the range from 10 to 1000 µm (i.e., the average thickness of the intermediate layer is appropriately selected depending on the intended purpose without any limitation. The average thickness of the intermediate layer is preferably 1 µm to 10 mm, more preferably 20 µm to 200 µm, wherein the intermediate layer may be a single layer or multiple layers) (see paragraph sections [0102]-[0104]). In view of the teaching of Arizumi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the second or the fourth layer having a layer thickness in the range from 10 to 1000 µm in order to optimize the performance of the device. Furthermore, It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding the first intermediate material, Jung as modified by Arizumi as disclosed above does not directly or explicitly teach that the first intermediate material is a terpolymer of epichlorohydrin, ethylene oxide and allyl-glycidyl ether. However, Kokubo teaches that the first intermediate material is a terpolymer of epichlorohydrin, ethylene oxide and allyl-glycidyl ether (i.e., in view of increasing an electrostatic attraction with respect to an applied voltage, an elastomer having high polarity is preferably employed, such as epichlorohydrin rubber) (see Column 5, lines 11-45). In view of the teaching of Kokubo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a terpolymer of epichlorohydrin, ethylene oxide and allyl-glycidyl ether or epichlorohydrin rubber in order to optimize the performance of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 18, Jung as modified by Arizumi and Kokubo as disclosed above does not directly or explicitly teach that the second and / or fourth layer have a layer thickness in the range in the range from 10 pm to 1000 µm.  However, Arizumi teaches that the second and / or fourth layer have a layer thickness in the range in the range from 10 pm to 1000 µm (i.e., the average thickness of the intermediate layer is appropriately selected depending on the intended purpose without any limitation. The average thickness of the intermediate layer is preferably 1 µm to 10 mm, more preferably 20 µm to 200 µm, wherein the intermediate layer may be a single layer or multiple layers) (see paragraph sections [0102]-[0104]). In view of the teaching of Arizumi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the second and/or the fourth layer having a layer thickness in the range from 10 to 1000 µm in order to optimize the performance of the device. Furthermore, It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 19, Jung teaches that the second and the fourth layer comprises at least one additional filler material (i.e., the first electrification layer may include a variety of materials configured to be electrified with positive charges due to contact with the second electrification layer 132; and the second electrification layer 132 may include a variety of metallic materials configured to be electrified with charges of an opposite polarity compared to the first electrification layer 131) (see Column 4, line 24, to Column 5, line 65).  
Regarding claim 20, Jung as modified by Arizumi and Kokubo as disclosed above does not directly or explicitly teach that the at least one additional filler is one or more of a carbon black and a silica, wherein the at least one filler, in the case of silica, is incorporated in an amount in the range of 0.1 % to 50% by weight in each case as a proportion of the total mass of the first and/or fifth layer of the apparatus.  However, the claim only suggests that the at least one additional filler is at least one of a carbon black or a silica. Therefore, under broadest interpretation, this phrase constitutes language that suggests or makes a feature optional, but does not require that feature, does not limit the scope of a claim under the broadest reasonable interpretation (see MPEP 2143.03). In this case, the additional filler is at least a carbon black or a silica, which suggests that one material may be optional (see MPEP 2143.03). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the at least one filler of an amount in the range of 0.1% to 50% by weight in each case as a proportion of the total mass of the first and/or fifth layer of the apparatus. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A))
Regarding the at least one additional filler, Jung as modified by Arizumi and Kokubo as disclosed above does not directly or explicitly teach carbon black as the at least one additional filler. However, Arizumi teaches that the at least one additional filler is one or more of a carbon black (i.e., conductive filler include a carbon material (e.g., Ketjenblack, acetylene black, graphite, carbon fiber, carbon fiber (CF), carbon nanofiber (CNF), and carbon nanotube (CNTs))) (see paragraph sections [0033], [0062]). In view of the teaching of Arizumi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have used carbon black as the at least one additional filler in order to optimize the performance of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 21, Jung as modified by Arizumi and Kokubo as disclosed above does not directly or explicitly teach that the at least one additional filler in the second and / or fourth layer is incorporated in an amount in the range from 0.1 % by weight to 50% by weight based on the total mass of the first and / or fifth layer of the apparatus.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the at least one filler of an amount in the range of 0.1% by weight to 50% by weight based on the total mass of the first and/or fifth layer of the apparatus. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 23, Jung as modified by Arizumi and Kokubo as disclosed above does not directly or explicitly teach that a difference between specific triboelectric affinity of the first intermediate material of the second layer and specific triboelectric affinity of the second intermediate material of the fourth layer is at least 20 nC/J, measured at 20°C and at 35% relative humidity. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected materials having specific triboelectric affinity difference of at least 20 nC/J, measured at 20° C and at 35% relative humidity. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)) and that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Pat. No. 10,587,207) (hereafter Jung) in view of Arizumi et al. (Pub. No. US 2018/0013057) (hereafter Arizumi) and in further view of Kokubo et al. (U.S. Pat. No. 9,685,254) (hereafter Kokubo) and Wang et al. (U.S. Pat. No. 9,178,446) (hereafter Wang)
Regarding claim 17, Jung as modified by Arizumi and Kokubo as disclosed above does not directly or explicitly teach that the apparatus comprises means for measuring the voltage between the first and fifth layers or the second and fourth layers of the apparatus; and / or the apparatus is suitable for generating an electrical voltage and for electrically charging a battery and / or an accumulator attached to a wheel comprising the tire or attached to the tire.  
Regarding the means for measuring the voltage, Wang teaches that the apparatus comprises means for measuring the voltage between the first and fifth layers or the second and fourth layers of the apparatus (i.e., plurality of units 100 can be stacked and coupled in parallel to generate an increased current or in series to generate an increased voltage, so that the generator or sensor can convert random mechanical energy found in may environmental sources (e.g., rotating tires) into electricity using conventional flexible/foldable polymer materials) (see Column 4, lines 33-49). In view of the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have measured the voltage change in order to determine the contact charging and electrostatic induction of the device. 
Claims 22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Pat. No. 10,587,207) (hereafter Jung) in view of Arizumi et al. (Pub. No. US 2018/0013057) (hereafter Arizumi) and in further view of Kokubo et al. (U.S. Pat. No. 9,685,254) (hereafter Kokubo) and Hilgers et al. (U.S. Pat. No. 11,189,779) (hereafter Hilgers)
Regarding claim 22, Jung as modified by Arizumi and Kokubo as disclosed above does not directly or explicitly teach that the first intermediate material of the second layer has a dielectric conductivity εr of greater than 1.01 F∙m-1and/or the second intermediate material of the fourth layer has a dielectric conductivity εr of greater than 1.01 F∙m-1.  
Regarding the dielectric conductivity, Hilgers teaches that the first intermediate material of the second layer has a dielectric conductivity εr and/or the second intermediate material of the fourth layer has a dielectric conductivity εr (i.e., certain potential compensating materials may exhibit the desired field-dependent permittivity only at or across a particular range of applied electric field strengths. By introducing a suitable permittivity biasing material to the actuator member, the range of field strengths over which the actuator is responsive may be changed (as discussed in the preceding paragraph) so as to exactly match the range of field strengths over which the compensating material exhibits the required field-dependent (relative) permittivity) (see Column 5, line 10, to Column 8, line 33); but does not explicitly teach a dielectric conductivity εr of greater than 1.01 F∙m-1. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected layers having a dielectric conductivity εr of greater than 1.01 F∙m-1. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)) and that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 26, Jung teaches that the apparatus further comprises a third layer between the second layer and the fourth layer, and wherein the third layer comprises an insulating material (i.e., second electrification layer 132 is provided to be spaced apart from the first electrification layer 131 when an external force is not applied, wherein the space is considered an insulating dielectric body (e.g., air)) (see Column 4, line 24, to Column 5, line 65).  
Regarding claim 27, Jung as modified by Arizumi and Kokubo as disclosed above does not directly or explicitly teach that the third layer comprises an insulation material which has a specific electrical conductivity of less than 10-1 S∙cm-1 at 20°C. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an insulating material having a specific electrical conductivity of less than 10-1 S∙cm-1 at 20° C. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)) and that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 28, Jung as modified by Arizumi and Kokubo as disclosed above does not directly or explicitly teach that the third layer comprises a support border formed of a vulcanized rubber or a thermosetting plastic, wherein a mixture is present in the support border, the mixture comprising one or more gases and / or particles of an insulating material, wherein the support border has a thickness of up to 200 µm and an electrical conductivity of up to 10 µS/m, or - as an insulating material, a liquid with a viscosity at 20°C in the range from 0.1 mPa∙s to 106 mPa∙s as measured using a rotary viscometer in accordance with DIN EN ISO 3219. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)) and that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Pat. No. 10,587,207) (hereafter Jung) in view of Arizumi et al. (Pub. No. US 2018/0013057) (hereafter Arizumi) and in further view of Kokubo et al. (U.S. Pat. No. 9,685,254) (hereafter Kokubo) and Weston (U.S. Pat. No. 10,000,100) (hereafter Weston)
Regarding claim 29, Jung as modified by Arizumi and Kokubo as disclosed above does not directly or explicitly teach that the apparatus is mounted in a tread of the tire and / or a central axis of the apparatus extends in a radial direction, in an axial direction, or runs in a direction of rotation of the tire. However, Weston teaches that the apparatus is mounted in a tread of the tire (i.e., one or more piezoelectric element 332 are provided to match up with selected tread ribs 340 or other tread features) (see Fig. 3B). In view of the teaching of Weston, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have installed the force sensor on the tire in order to assess the performance of the tire. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (see MPEP 2114 II).
Regarding claim 30, Jung as modified by Arizumi and Kokubo as disclosed above does not directly or explicitly teach that the apparatus generates an electrical voltage and measures a mechanical force along the direction of rotation or the axial direction of the tire. However, Weston teaches that the apparatus generates an electrical voltage and/or measures a mechanical force along the direction of rotation or the axial direction of the tire (i.e., the piezoelectric element is used as a sensor that generates a voltage proportional to the time-varying shape of the tire where it is attached) (see Fig. 4-6). In view of the teaching of Weston, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have installed the force sensor on the tire in order to assess the performance of the tire. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (see MPEP 2114 II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855